Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 10, 2014

The Court of Appeals hereby passes the following order:

A15A0158. HOOD-BAHADURI v. BRANDRIFF et al.

      This appeal was docketed on September 12, 2014. Appellant was required to
file a brief and enumeration of errors by October 2, 2014. See Court of Appeals Rule
23 (a). On October 23, 2014, Appellees filed a motion to dismiss the appeal on the
grounds that Appellant failed to file a brief and enumeration of errors in support of
his appeal. As of October 30, 2014, Appellant still had not submitted a brief and
enumeration of errors, nor had Appellant requested an extension. Accordingly,
Appellees’ motion to dismiss is GRANTED and Case Number A15A0158 is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            11/10/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.